       Case 5:20-cv-01074-LHK Document 1 Filed 02/11/20 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       Sam A. Nawar, in individual and           Act; Unruh Civil Rights Act
14     representative capacity as trustee of
       the Nawar Trust;
15     New Pho Saigon Corporation; a
       California Corporation; and Does 1-
16     10,

17               Defendants.

18
19         Plaintiff Scott Johnson complains of Sam A. Nawar, in individual and

20   representative capacity as trustee of the Nawar Trust; New Pho Saigon

21   Corporation; a California Corporation; and Does 1-10 (“Defendants”), and

22
     alleges as follows:

23
24     PARTIES:

25
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

26   level C-5 quadriplegic. He cannot walk and also has significant manual

27   dexterity impairments. He uses a wheelchair for mobility and has a specially

28
     equipped van.


                                            1

     Complaint
       Case 5:20-cv-01074-LHK Document 1 Filed 02/11/20 Page 2 of 8




 1     2. Defendant Sam A. Nawar, in individual and representative capacity as
 2   trustee of the Nawar Trust, owned the real property located at or about 1770
 3   Clear Lake Avenue, Milpitas, California, in May 2019 and June 2019.
 4     3. Defendant Sam A. Nawar, in individual and representative capacity as
 5   trustee of the Nawar Trust, owns the real property located at or about 1770
 6   Clear Lake Avenue, Milpitas, California, currently.
 7     4. Defendant New Pho Saigon Corporation owned New Pho Saigon
 8   located at or about 1770 Clear Lake Avenue, Milpitas, California, in May
 9   2019 and June 2019.
10     5. Defendant New Pho Saigon Corporation owns New Pho Saigon
11   (“Restaurant”) located at or about 1770 Clear Lake Avenue, Milpitas,
12   California, currently.
13     6. Plaintiff does not know the true names of Defendants, their business
14   capacities, their ownership connection to the property and business, or their
15   relative responsibilities in causing the access violations herein complained of,
16   and alleges a joint venture and common enterprise by all such Defendants.
17   Plaintiff is informed and believes that each of the Defendants herein,
18   including Does 1 through 10, inclusive, is responsible in some capacity for the
19   events herein alleged, or is a necessary party for obtaining appropriate relief.
20   Plaintiff will seek leave to amend when the true names, capacities,
21   connections, and responsibilities of the Defendants and Does 1 through 10,
22   inclusive, are ascertained.
23
24     JURISDICTION & VENUE:
25     7. The Court has subject matter jurisdiction over the action pursuant to 28
26   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
27   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
28     8. Pursuant to supplemental jurisdiction, an attendant and related cause


                                            2

     Complaint
       Case 5:20-cv-01074-LHK Document 1 Filed 02/11/20 Page 3 of 8




 1   of action, arising from the same nucleus of operative facts and arising out of
 2   the same transactions, is also brought under California’s Unruh Civil Rights
 3   Act, which act expressly incorporates the Americans with Disabilities Act.
 4     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 5   founded on the fact that the real property which is the subject of this action is
 6   located in this district and that Plaintiff's cause of action arose in this district.
 7
 8     FACTUAL ALLEGATIONS:
 9     10. Plaintiff went to the Restaurant in May 2019 and June 2019 (twice) with
10   the intention to avail himself of its goods, motivated in part to determine if the
11   defendants comply with the disability access laws.
12     11. The Restaurant is a facility open to the public, a place of public
13   accommodation, and a business establishment.
14     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
15   to provide wheelchair accessible parking in conformance with the ADA
16   Standards as it relates to wheelchair users like the plaintiff.
17     13. On information and belief the defendants currently fail to provide
18   wheelchair accessible parking.
19     14. Additionally, on the dates of the plaintiff’s visits, the defendants failed
20   to provide wheelchair accessible paths of travel to the Restaurant restroom in
21   conformance with the ADA Standards as it relates to wheelchair users like the
22   plaintiff.
23     15. On information and belief the defendants currently fail to provide
24   wheelchair accessible paths of travel to the restroom.
25     16. Additionally, on the dates of the plaintiff’s visits, the defendants failed
26   to provide wheelchair accessible sales counters in conformance with the ADA
27   Standards as it relates to wheelchair users like the plaintiff.
28     17. On information and belief the defendants currently fail to provide


                                               3

     Complaint
       Case 5:20-cv-01074-LHK Document 1 Filed 02/11/20 Page 4 of 8




 1   wheelchair accessible sales counters.
 2     18. These barriers relate to and impact the plaintiff’s disability. Plaintiff
 3   personally encountered these barriers.
 4     19. As a wheelchair user, the plaintiff benefits from and is entitled to use
 5   wheelchair accessible parking, paths of travel to the restroom, and sales
 6   counters. By failing to provide accessible facilities, the defendants denied the
 7   plaintiff full and equal access.
 8     20. The failure to provide accessible facilities created difficulty and
 9   discomfort for the Plaintiff.
10     21. Even though the plaintiff did not confront the barriers, on information
11   and belief the defendants currently fail to provide wheelchair accessible
12   restrooms.
13     22. Plaintiff seeks to have these barriers removed as they relate to and
14   impact his disability.
15     23. The defendants have failed to maintain in working and useable
16   conditions those features required to provide ready access to persons with
17   disabilities.
18     24. The barriers identified above are easily removed without much
19   difficulty or expense. They are the types of barriers identified by the
20   Department of Justice as presumably readily achievable to remove and, in fact,
21   these barriers are readily achievable to remove. Moreover, there are numerous
22   alternative accommodations that could be made to provide a greater level of
23   access if complete removal were not achievable.
24     25. Plaintiff will return to the Restaurant to avail himself of its goods and to
25   determine compliance with the disability access laws once it is represented to
26   him that the Restaurant and its facilities are accessible. Plaintiff is currently
27   deterred from doing so because of his knowledge of the existing barriers and
28   his uncertainty about the existence of yet other barriers on the site. If the


                                             4

     Complaint
       Case 5:20-cv-01074-LHK Document 1 Filed 02/11/20 Page 5 of 8




 1   barriers are not removed, the plaintiff will face unlawful and discriminatory
 2   barriers again.
 3     26. Given the obvious and blatant nature of the barriers and violations
 4   alleged herein, the plaintiff alleges, on information and belief, that there are
 5   other violations and barriers on the site that relate to his disability. Plaintiff will
 6   amend the complaint, to provide proper notice regarding the scope of this
 7   lawsuit, once he conducts a site inspection. However, please be on notice that
 8   the plaintiff seeks to have all barriers related to his disability remedied. See
 9   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
10   encounters one barrier at a site, he can sue to have all barriers that relate to his
11   disability removed regardless of whether he personally encountered them).
12
13   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
14   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
15   Defendants.) (42 U.S.C. section 12101, et seq.)
16     27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
17   again herein, the allegations contained in all prior paragraphs of this
18   complaint.
19     28. Under the ADA, it is an act of discrimination to fail to ensure that the
20   privileges, advantages, accommodations, facilities, goods and services of any
21   place of public accommodation is offered on a full and equal basis by anyone
22   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
23   § 12182(a). Discrimination is defined, inter alia, as follows:
24             a. A failure to make reasonable modifications in policies, practices,
25                or procedures, when such modifications are necessary to afford
26                goods,     services,     facilities,   privileges,    advantages,      or
27                accommodations to individuals with disabilities, unless the
28                accommodation would work a fundamental alteration of those


                                               5

     Complaint
       Case 5:20-cv-01074-LHK Document 1 Filed 02/11/20 Page 6 of 8




 1                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 2            b. A failure to remove architectural barriers where such removal is
 3                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 4                defined by reference to the ADA Standards.
 5            c. A failure to make alterations in such a manner that, to the
 6                maximum extent feasible, the altered portions of the facility are
 7                readily accessible to and usable by individuals with disabilities,
 8                including individuals who use wheelchairs or to ensure that, to the
 9                maximum extent feasible, the path of travel to the altered area and
10                the bathrooms, telephones, and drinking fountains serving the
11                altered area, are readily accessible to and usable by individuals
12                with disabilities. 42 U.S.C. § 12183(a)(2).
13     29. When a business provides parking for its customers, it must provide
14   accessible parking.
15     30. Here, accessible parking has not been provided.
16     31. When a business provides paths of travel, it must provide accessible
17   paths of travel.
18     32. Here, accessible paths of travel have not been provided.
19     33. When a business provides facilities such as sales or transaction counters,
20   it must provide accessible sales or transaction counters.
21     34. Here, accessible sales counters have not been provided.
22     35. When a business provides facilities such as restrooms, it must provide
23   accessible restrooms.
24     36. Here, accessible restrooms have not been provided.
25     37. The Safe Harbor provisions of the 2010 Standards are not applicable
26   here because the conditions challenged in this lawsuit do not comply with the
27   1991 Standards.
28     38. A public accommodation must maintain in operable working condition


                                             6

     Complaint
        Case 5:20-cv-01074-LHK Document 1 Filed 02/11/20 Page 7 of 8




 1   those features of its facilities and equipment that are required to be readily
 2   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 3      39. Here, the failure to ensure that the accessible facilities were available
 4   and ready to be used by the plaintiff is a violation of the law.
 5
 6   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 7   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 8   Code § 51-53.)
 9      40. Plaintiff repleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
12   that persons with disabilities are entitled to full and equal accommodations,
13   advantages, facilities, privileges, or services in all business establishment of
14   every kind whatsoever within the jurisdiction of the State of California. Cal.
15   Civ. Code §51(b).
16      41. The Unruh Act provides that a violation of the ADA is a violation of the
17   Unruh Act. Cal. Civ. Code, § 51(f).
18      42. Defendants’ acts and omissions, as herein alleged, have violated the
19   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
20   rights to full and equal use of the accommodations, advantages, facilities,
21   privileges, or services offered.
22      43. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
23   discomfort or embarrassment for the plaintiff, the defendants are also each
24   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
25   (c).)
26      44. Although the plaintiff was markedly frustrated by facing discriminatory
27   barriers, even manifesting itself with minor and fleeting physical symptoms,
28   the plaintiff does not value this very modest physical personal injury greater


                                              7

     Complaint
       Case 5:20-cv-01074-LHK Document 1 Filed 02/11/20 Page 8 of 8




 1   than the amount of the statutory damages.
 2
 3          PRAYER:
 4          Wherefore, Plaintiff prays that this Court award damages and provide
 5   relief as follows:
 6       1. For injunctive relief, compelling Defendants to comply with the
 7   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 8   plaintiff is not invoking section 55 of the California Civil Code and is not
 9   seeking injunctive relief under the Disabled Persons Act at all.
10       2. Damages under the Unruh Civil Rights Act, which provides for actual
11   damages and a statutory minimum of $4,000 for each offense.
12       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
13   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
14
15   Dated: February 5, 2020          CENTER FOR DISABILITY ACCESS
16
                                      By:
17
18                                    ____________________________________

19                                           Amanda Seabock, Esq.
                                             Attorney for plaintiff
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
